     Case 2:19-cv-10558-JVS-JC Document 24 Filed 08/19/20 Page 1 of 1 Page ID #:608



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    WALTER LEE COLE,                       Case No. 2:19-cv-10558-JVS-JC
12                        Petitioner,
13                   v.                      JUDGMENT
14    W.J. SULLIVAN,
15                        Respondent.
16
17
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus, including
20
     the Supplements thereto, and this action are dismissed without prejudice.
21
           IT IS SO ADJUDGED.
22
23
     DATED: August 19, 2020
24
25
                                        ________________________________________
26
                                        HONORABLE JAMES V. SELNA
27                                      UNITED STATES DISTRICT JUDGE
28
